Citation Nr: 1404553	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to October 1978 and from June 1979 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2011, the Board denied entitlement to service connection for sleep apnea.  In September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

In April 2011, the Board also remanded the claim of entitlement to a disability rating in excess of 10 percent for a low back disability to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  

The Board remanded both issues in July 2012 and July 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation for degenerative arthritis of the lumbar spine is now before the Board for final appellate consideration.  

The issue of service connection for sleep apnea, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative arthritis of the lumbar spine results in moderate limitation of motion of the lumbar spine; or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a , Diagnostic Code 5292 (prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in September 2007 and July 2013.  The claim was readjudicated in a September 2013 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, VA examination reports and the Veteran's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The development requested by prior remands has been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA examinations were conducted in July 2008 and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate

Although the July 2008 examiner did not review the Veteran's claims file, the examiner did conduct a complete and thorough physical examination.  The examiner considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The December 2012 VA examination included a review of the Veteran's claims file.  It considers all of the pertinent evidence of record, and provides rationales for the opinions offered. The examiner considers the Veteran's medical history, including his lay reports of his symptomatology; describes the Veteran's disability in sufficient detail; and fully describes the functional effects caused by the Veteran's disability.  Id. 

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran generally contends that his service-connected back disability warrants an evaluation in excess of 10 percent.  During VA outpatient medical appointments and VA examinations, the Veteran has described low back pain.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of  limitation of motion, VA may consider granting a higher  rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is  demonstrated, and those factors are not contemplated in the  relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202(1995).

The Veteran's degenerative arthritis of the lumbar spine has been evaluated under Diagnostic Code 5242, for degenerative arthritis of the spine.  However, this claim has been pending since May 2003.  During the pendency of the appeal, the regulations pertaining to the evaluation of spinal disabilities have been amended.  See 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran. 

The Veteran has not been diagnosed with intervertebral disc syndrome (IDS).  Therefore, criteria applicable to IDS are not pertinent to this appeal.

Prior to September 26, 2003, Diagnostic Code 5292 (limitation of motion of the lumbar spine) provided that a 10 percent evaluation was warranted for slight limitation of the motion of the lumbar spine.  Moderate limitation warranted a 20 percent evaluation, and severe limitation warranted a 40 percent evaluation. 

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).

Under Diagnostic Code 5224 (degrees arthritis of the spine), a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Under the Rating Schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a 10 percent evaluation for degenerative arthritis of the lumbar spine under the old or the new criteria.  There is simply no evidence that the Veteran's range of motion or other symptoms warrant a higher evaluation.

VA treatment records dated during the appeal period show that the Veteran has complained of back pain.  In addition, he was seen in the emergency room at William Beaumont in May 2008 due to severe lower back pain.  

The July 2008 VA examination report notes that the Veteran complained pain, mostly in the center of his mid-lower back and lumbar muscles.  He used three medications for pain.  The pain was off and on, or constant for several days.  The pain was 7/10.  The examination found that forward flexion was from 0 to 70 degrees, left lateral flexion was from 0 to 20 degrees, right lateral flexion was from is 0 to 20 degrees, right lateral rotation was from 0 to 35 degrees, left lateral rotation was from 0 to 35 degrees and backward extension was from 0 to 20 degrees.  He had some limitation of motion on repetitive use, with forward flexion limited from 0 to 60 degrees, and backward extension limited from 0 to 15 degrees.  The examiner estimated that the Veteran would have additional functional limitation from 0 to 60 degrees of forward flexion, and 0 to 15 degrees of backward extension, during flare-up and repetitive use due to pain and spasms.  

The December 2012 VA examination report notes that the Veteran complained of pain at 6-7/10, with flare-ups at least once or twice a week.  The pain radiated to the back of the Veteran's thighs to the knee level.  He denied weakness, sensory deficits or bowel or bladder dysfunction.  The examination found that the Veteran had forward flexion to 90 degrees, with pain beginning at 90 degrees.  Extension was to 15 degrees, with pain beginning at 15 degrees.  Bilateral lateral flexion was to 20 degrees, with pain beginning at 20 degrees.  Bilateral lateral rotation was to 20 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Afterward, he had pain on movement and less movement than normal.  Range of motion was the same, except that left lateral flexion was limited to 15 degrees.  The Veteran had no guarding or muscle spasm.  

The foregoing evidence does not show that the Veteran's disability results in limitation of motion of the lumbar spine to a degree warranting a 20 percent evaluation under the previous or the revised diagnostic criteria discussed above.  The evidence shows that the Veteran's limitation of motion has been either full, or only slightly limited.  Thus, the range of motion results do not show moderate limitation of motion.  See Diagnostic Code 5292.  The evidence above also shows that the Veteran's disability does not satisfy the range of motion, guarding or muscle spasm criteria for a 20 percent evaluation under the General Rating Formula. 

The Board is aware of the Veteran's reported pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The observable symptoms that the Veteran described during the VA examinations simply do not satisfy the criteria for an evaluation in excess of 10 percent.  As noted above, the foregoing evidence does not support a higher evaluation under the previous or the revised diagnostic criteria.  

Moreover, the preponderance of the foregoing evidence does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the applicable Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In this regard, the Board is aware that the July 2008 VA examination found that on repetitive use forward flexion was limited to 0 to 60 degrees.  See General Formula.  Nevertheless, his other range of motion results were unchanged and his combined range of motion was greater than 120 degrees.  The December 2012 VA examination found that after repetitive testing the Veteran's range of motion was unchanged, but for a 5 degree loss of left lateral flexion.  The December 2012 VA examiner specified that the Veteran's range of motion was only slightly limited by pain.  

Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  During the examinations and during outpatient treatment appointments, the Veteran has described pain.  The rating criteria and Deluca, supra, contemplate this impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his lumbar spine disability renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.  


REMAND

A preliminary review of the record indicates that the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected disabilities, requires additional development.  

The Board's July 2012 remand requested that the Veteran be given an appropriate VA examination to determine the current nature and likely etiology of the claimed sleep apnea.  The examiner was asked to specifically consider and address the Veteran's and his wife's allegations of continuity of sleep apnea symptomatology since service.  

In a December 2012 examination report, a VA examiner provided the opinion that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Neither the body of the report, nor the rationale accompanying the opinion, considered or addressed the Veteran's and his wife's allegations of continuity of sleep apnea symptomatology since service.  As a result, this medical opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The Board remanded this issue again in July 2013, requesting that the examiner specifically consider and address the Veteran's and his wife's allegations of continuity of his sleep apnea symptomatology since service.

However, the report of an August 2013 makes only one general, passing reference to written statements from the Veteran's wife.  The report does not consider, address or respond to the statements by the Veteran and his wife alleging continuity of sleep apnea symptomatology since service in any meaningful way.  It does not explain why these statements do not support the Veteran's claim.  

As VA did not conduct all necessary development, the development requested by the Board's July 2012 and July 2013 remands was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, supra.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the December 2012 and August 2013 VA sleep apnea examinations (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the December 2012 and August 2013 VA examination reports.  

Based on the examination and review of the record, the examiner is to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to any incident of the Veteran's military service.  

The examiner is to specifically consider and address the Veteran's and his wife's allegations of continuity of his sleep apnea symptomatology since service.  If the examiner finds that these allegations do not support a finding that it is at least as likely as not that the Veteran's sleep apnea is related to the Veteran's military service, the examiner must explain in detail why he or she arrived at that conclusion.  The explanation must address the significance and meaning of the allegations in terms of the rest of the evidence of record or medical principles.

A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


